106 F.3d 423
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.TRANSLOGIC CORPORATION, Plaintiff-Appellee,v.TELE ENGINEERING, INC. and Ameritech Properties Corp.,Defendants-Appellants,andAxel W. Witt, Defendant.
Nos. 96-1484, 96-1527.
United States Court of Appeals, Federal Circuit.
Oct. 18, 1996.

1
DISMISSED.

ON MOTION
ORDER

2
Upon consideration of Tele Engineering, Inc.'s unopposed motion to voluntarily dismiss its Appeal No. 96-1484 and Ameritech Properties Corp.'s unopposed motion to voluntarily dismiss its Appeal No. 96-1527,

IT IS ORDERED THAT:

3
(1) Appeal Nos. 96-1484 and 96-1527 are consolidated.  Any future appeals shall be consolidated.


4
(2) Tele Engineering's motion to voluntarily dismiss is granted.


5
(3) Ameritech's motion to voluntarily dismiss is granted.


6
(4) The parties shall bear their own costs.